DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.
Claim Objections
Claim 21 is objected to because of the following informalities:  In line 13, “the inflatable” should be changed to --wherein the inflatable--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 31-34, 40 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the end attached to the inflatable airbag" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  This rejection could be overcome by changing “the end” to --an end-- in line 17 of claim 31.
Claim Rejections - 35 USC § 102
Claims 21-24, 26, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 2018/0111579 A1). Shimizu discloses an airbag assembly for a motor vehicle, the airbag assembly comprising: an inflatable airbag 12 deployable from a stowed condition, the inflatable airbag having a longitudinally extending axis and being rolled about a rotation axis in the stowed condition; a reinforcing wrapper 290 coupled to the inflatable airbag proximate a first longitudinally extending side of the inflatable airbag and rolled about the rotation axis, the reinforcing wrapper peripherally wrapped entirely around at least a first portion of the inflatable airbag; and at least a first mounting tab 292 having an end attached to the inflatable airbag, the first mounting tab radially disposed between and immediately adjacent to an outer end of the inflatable airbag and an inner end of the reinforcing wrapper (Fig. 11(C)), wherein the inflatable airbag is wound from the first longitudinally extending side to a second longitudinally extending side opposite the first longitudinally extending side in a first circumferential direction, the reinforcing wrapper is wound from an outer edge to an inner edge in the first circumferential direction, and the first mounting tab is wound from a free end to the end attached to the inflatable airbag in a second circumferential direction, the second circumferential direction being opposite the first circumferential direction (Fig. 11(C)). The inflatable airbag and the reinforcing wrapper cooperate to define a monotonously rolled portion of the airbag assembly (Fig. 11(C)). The second longitudinally extending side of the inflatable airbag is at a center of the monotonously rolled portion of the airbag assembly (Fig. 11(C)). The monotonously rolled portion of the airbag assembly is continuously coiled and includes an innermost portion, an outermost portion and an intermediate portion by way of stitching 293” (paragraph 0072). The reinforcing wrapper includes a longitudinally extending tear seam 18a (paragraphs 0041 and 0045). The inflatable airbag is an inflatable curtain airbag (abstract). The forward-most portion of the airbag assembly is stowed in the A-pillar 11 of a motor vehicle.
Claims 31-33 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 2018/0111579 A1). Shimizu discloses an airbag assembly for a motor vehicle, the airbag assembly comprising: an inflatable airbag 12 deployable from a stowed condition, the inflatable airbag having a longitudinally extending axis and being wrapped about the longitudinal axis in the stowed condition; at least a first mounting tab 292 secured to the inflatable airbag; and a reinforcing wrapper 290 secured to the first mounting tab and peripherally wrapped entirely around at least a first portion of the inflatable airbag, wherein the reinforcing wrapper holds at least the first portion of the inflatable airbag under compression with a reduced package size (paragraphs 0014, 0025, 0072 and 0074), the first mounting tab is radially disposed between and immediately adjacent to an outer end of the inflatable airbag and an inner end of the reinforcing wrapper (Fig. 11(C)), and the inflatable airbag is wound from a first longitudinally extending side to a second longitudinally extending side opposite the first longitudinally extending side in a first circumferential direction, the reinforcing wrapper is wound from an outer edge to an inner edge in the first circumferential direction, and the first mounting tab is wound from a free end to an end attached to the .
Response to Arguments
Applicant's arguments filed on December 29, 2021 with respect to the 35 U.S.C. 102(a)(1) rejections of claims 21 and 31 over Shimizu et al. (US 2018/0111579 A1), as set forth in the Office action filed on September 29, 2021, have been fully considered but they are not persuasive.
Applicant’s arguments are directed to the embodiment shown in Fig. 6 of Shimizu. Amended claims 21 and 31 still read on the embodiment shown in Fig. 11(C), as explained above.
Allowable Subject Matter
Claims 25, 27 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 34 and 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614